Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0057918) in view of Kim et al. (US 2014/0034954).
Regarding claim 1, Kimura et al. (figures 37A1-37C) discloses a display device comprising: 
a pixel and a gate driver (figures 15-16); and 
an adhesive layer (404) over the pixel and the gate driver, 
wherein the gate driver includes a transistor (410; see at least paragraph 0281) whose channel region is formed in an oxide semiconductor layer (see at least paragraph 0287), a first capacitor, and a second capacitor, 
wherein the first capacitor includes a first conductive layer (413) containing a same metal element as the oxide semiconductor layer, a first insulating layer (416), and a second conductive layer (417) in contact with the adhesive layer (404), and 
wherein the second capacitor includes the first conductive layer (413), a second insulating layer (402a, 402b) configured to be a gate insulating film of the transistor, and a third conductive layer (411) formed on a same layer as a gate electrode of the transistor.
Kimura et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kimura et al. is silent regarding the first conductive layer containing a same metal element as the oxide semiconductor layer and having a higher conductivity than the oxide semiconductor layer.  Kim et al. (figure 21) teaches the first conductive layer containing a same metal element as the oxide semiconductor layer and having a higher conductivity than the oxide semiconductor layer (111 and 119; see at least paragraph 0259).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductive layer as taught by Kim et al. in order to increase the conductivity of the electrode layer and improve the display characteristics. 
Regarding claim 2, Kimura et al. (figures 37A1-37C) discloses wherein each of the first conductive layer, the second conductive layer and the third conductive layer has a light-transmitting property (see at least paragraph 302).
Regarding claim 3, Kim et al. (figure 21) teaches wherein the first conductive layer has a region whose hydrogen concentration is higher than the oxide semiconductor layer (111 and 119; see at least paragraph 0259).
Regarding claim 4, Kimura et al. (figures 37A1-37C) discloses wherein the first insulating layer is silicon nitride (see at least paragraph 0301).
Regarding claim 5, Kimura et al. (figures 37A1-37C) discloses wherein the second capacitor is provided below the first capacitor.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Kim et al.; further in view of Chang (US 2006/0187369).
Regarding claim 6, Kimura et al. (figures 37A1-37C) discloses a display device comprising: 
a pixel and a gate driver (figures 15-16); and 
an adhesive layer (404) over the pixel and the gate driver, 
wherein the gate driver includes a transistor (410; see at least paragraph 0281) whose channel region is formed in an oxide semiconductor layer (see at least paragraph 0287), a first capacitor, and a second capacitor, 
wherein the first capacitor includes a first conductive layer (413) containing a same metal element as the oxide semiconductor layer, a first insulating layer (416), and a second conductive layer (417) in contact with the adhesive layer (404), and 
wherein the second capacitor includes the first conductive layer (413), a second insulating layer (402a, 402b) configured to be a gate insulating film of the transistor, and a third conductive layer (411) formed on a same layer as a gate electrode of the transistor.
Kimura et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Kimura et al. is silent regarding wherein the third conductive layer is electrically connected to the second conductive layer and the first conductive layer containing a same metal element as the oxide semiconductor layer and having a higher conductivity than the oxide semiconductor layer.  Chang (figure 4) teaches wherein the third conductive layer is electrically connected to the second conductive layer (282 and 220).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second electrodes as taught by Chang in order to reduce the manufacturing costs and improve the storage capacitance of the display device 
Kim et al. (figure 21) teaches the first conductive layer containing a same metal element as the oxide semiconductor layer and having a higher conductivity than the oxide semiconductor layer (111 and 119; see at least paragraph 0259).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductive layer as taught by Kim et al. in order to increase the conductivity of the electrode layer and improve the display characteristics. 
Regarding claim 7, Kimura et al. (figures 37A1-37C) discloses wherein each of the first conductive layer, the second conductive layer and the third conductive layer has a light-transmitting property (see at least paragraph 302).
Regarding claim 8, Kim et al. (figure 21) teaches wherein the first conductive layer has a region whose hydrogen concentration is higher than the oxide semiconductor layer (111 and 119; see at least paragraph 0259).
Regarding claim 9, Kimura et al. (figures 37A1-37C) discloses wherein the first insulating layer is silicon nitride (see at least paragraph 0301).
Regarding claim 10, Kimura et al. (figures 37A1-37C) discloses wherein the second capacitor is provided below the first capacitor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871